Citation Nr: 1131087	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right great toe disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty in the Marine Corps from October 1993 to October 1999, and the Army National Guard from October 2005 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran did not request a hearing before the Board.

In the May 2007 rating decision from which this appeal arises, the RO, in part, denied service connection for a low back disorder and a cervical spine disorder.  In a September 2007 Notice of Disagreement (NOD) and a subsequent March 2008 appeal to the Board, the Veteran specifically appealed these denials.  In a March 2009 rating decision, the RO granted service connection for a low back disorder and a cervical spine disorder.  As the March 2009 rating decision was a full grant of the claims for service connection for a low back disorder and a cervical spine disorder, these issues are not in appellate status and are not before the Board.  


FINDINGS OF FACT

1.  The Veteran experienced chronic right great toe disorder symptomatology, manifested by pain, during service.  

2.  The Veteran has experienced continuous right great toe pain symptomatology since service.

3.  The Veteran has a diagnosed right great toe disability, specifically a right great toe strain.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a right great toe strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding service connection for right great toe disorder, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a full grant of the appeal for service connection for a right great toe disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Service Connection Criteria

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 U.S.C.A. §§ 1111, 1132 (both entitled "Presumption of sound condition") set forth governing principles relating to the presumption of a veteran's soundness of condition upon entry to service.  They provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).

A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1).

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see also 38 U.S.C.A. § 1111, 1132; 
38 C.F.R. § 3.304(b).

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The United States Court of Appeals for the Federal Circuit has interpreted § 1111 to "permit[] the government to overcome the presumption of soundness" upon a two-prong showing: it "must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for . . . service."  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  See id., at 1096, 1097 (recognizing that the government's failure to rebut the soundness presumption means that "the veteran's claim is one for service connection"); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) (noting that if a veteran's disease "was first diagnosed while in service, the burden of proof is on the government to rebut the presumption of sound condition upon induction by showing that the disorder existed prior to service and, if the government meets this requirement, by showing that the condition was not aggravated in service").

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Right Great Toe Disorder

The Veteran essentially contends that he incurred a right great toe disorder manifested by pain symptomatology during service.  He also asserts that he continuously experienced right great toe pain since service separation.  

Having considered all the evidence of record in light of the regulations noted above, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for a right great toe disorder.  First, the Board finds that the Veteran experienced chronic right great toe disorder symptomatology, manifested by pain.  Reviewing the service treatment records, in an October 2005 report of his medical history, completed just prior to entry into active duty, the Veteran did not report any problems with his right great toe.  In an October 2005 pre-deployment health assessment, the Veteran's health was noted to be good.  In a February 2006 medical assessment, the Veteran reported that his right great toe hurt while standing.  

Service treatment records reflect that in November 2006 the Veteran indicated that he dropped a big box on his foot approximately nine years prior to examination.  He reported that after dropping the box on the foot the toe felt numb.  He reported that over the past two months he had experienced numbness with occasional "jolts" of pain that only arose recently.  Upon examination in service in November 2006, the examiner noted sensitivity at the tip of the right great toe with pain.  The service examiner diagnosed suspected mild degenerative joint disease of the distal interphalangeal joint of the first toe.  The service examiner prescribed a surface cushion to be applied in the Veteran's boot, and stated that the Veteran's prognosis was good if walking distance were to be decreased.  

In a February 2007 service medical assessment report, a service examiner noted that the Veteran experienced right great toe and adjoining metatarsal pain while walking on rocks.  The service examiner noted that the Veteran currently experienced numbness in the toe with pain.  

At an August 2008 personal hearing before a Decision Review Officer (DRO), the Veteran reported that he first experienced pain in his right great toe during service, while marching in Afghanistan.  The Veteran recalled experiencing numbness in the right great toe prior to service, after he dropped a box on the toe; however, the Veteran stated that he did not experience any pain in the right great toe until service.  The Veteran stated that, after onset, he had experienced chronic right great toe pain.  The Veteran is competent to describe injuries which he incurred and observable symptoms he experienced thereafter.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it discussing what the claimant has experienced through his senses and matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Therefore, the Board finds that the Veteran experienced chronic right great toe disorder symptomatology, manifested by pain, during service.  

The Board also finds that the Veteran has a diagnosed right great toe strain disability, and that he has experienced continuous right great toe disorder symptomatology of pain since discharge from service.  A service discharge medical examination was not conducted.  An April 2007 VA medical examination report reflects that the Veteran reported a low grade pain in his right great toe.  The diagnosis was a right great toe strain.  Private treatment records dated September 2007 and October 2007 indicate chiropractic treatment for a right great toe disorder, manifested by pain in the right great toe.  At the August 2008 DRO personal hearing, the Veteran testified that he had experienced pain in the right great toe since discharge.  Based on this evidence, the Board finds that the Veteran has a diagnosed right great toe disorder, specifically a right great toe strain, with pain symptomatology which has been continuous since service.  

Parenthetically, the Board notes that, in a May 2007 rating decision, the RO determined that the Veteran's current right great toe disorder was present prior to service and was not aggravated or permanently worsened due to service.  In requesting a VA examination, the RO told the VA examiner to determine not whether the Veteran had a great right great toe disorder with onset in service, but rather whether a pre-existing right great toe disorder was permanently aggravated by service.  In the subsequent April 2007 VA medical examination report, the VA examiner diagnosed the Veteran as having a right great toe strain, manifested by pain, and that the Veteran's right great toe disorder was not permanently worsened due to service.  The opinion is inconsistent with the reported facts because the Veteran reported only the symptom of right great toe numbness prior to service, the report does not indicate that the Veteran reported right foot or great toe pain as one of the symptoms of purported preexisting disability, and the history does not indicate any diagnosis of right great toe strain or disability prior to service; therefore, the examiner's opinion is at odds with the reported facts and still does not explain how he derived the diagnosis of right great toe strain from the reported pre-service injury or symptomatology, or why the defining symptom of right great toe pain upon which the diagnosis of right great toe strain was made does not show the onset of strain in service.  

As noted above, the Veteran is to be considered sound upon entry into service, as a great right toe disorder was not noted upon service entry.  The record does not contain any evidence indicating that the Veteran had a right great toe disorder, manifested by pain symptomatology, prior to service entry.  The Veteran's report of preexisting right foot injury consisted only of the symptom of numbness.  For these reasons, the Board finds that the record does not contain clear and unmistakable evidence of a preexisting condition sufficient to rebut the presumption of soundness at service entrance.  See Wagner at 1096, 1097.  Therefore, the Board finds that the evidence does not support a finding of a right great toe disorder, manifested by pain symptomatology, pre-existing entry into service, so has analyzed this case as one of direct service incurrence rather than aggravation of preexisting disability in service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that right great toe strain began in service, and has been continuous since service; therefore, service connection for a right great toe strain is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right great toe strain is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


